WO                 IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF ALASKA



TANADGUSIX CORPORATION, et al.,               )
                                              )
                                  Plaintiffs, )
                                              )
      vs.                                     )
                                              )
ARM, LTD., an Illinois corporation, HINES     )
& ASSOCIATES, INC., an Illinois               )
corporation, and UNIMERICA INSURANCE )
COMPANY, a Wisconsin corporation,             )
                                              )          No. 3:18-cv-0219-HRH
                               Defendants.    )
_______________________________________)

                                      ORDER

                                  Motion to Compel

      Plaintiffs Tanadgusix Corporation (“TDX”) and the Trustees of the Tanadgusix

Corporation Health and Welfare Trust (“the Trust”) moved to compel defendant Unimerica

Insurance Company to produce 32 documents.1 In the alternative, plaintiffs moved for an

order compelling Unimerica to produce the documents for an in camera review.2 Unimerica

opposed the motion to compel3 and filed its own motion for an in camera review of the



      1
       Docket No. 119.
      2
       Docket No. 119.
      3
       Docket No. 122.

                                          -1-
documents in dispute.4 The court granted Unimerica’s motion,5 and Unimerica has timely

submitted the documents in dispute to the court for an in camera review.6

                                       Background

       Unimerica provided stop loss coverage to the TDX Health Plan from 2016 through

the end of 2018, though the benefit period for the Policy extended back through 2015.

During the time the Policy was in effect, TDX became involved in litigation with a Texas

hospital and ARM, TDX’s third-party plan administrator, over the pricing of a plan

beneficiary’s Soliris treatment. TDX provided notice of the hospital litigation to Unimerica

on April 4, 2017. In September 2018, TDX requested that Unimerica attend a mediation in

the Texas hospital litigation, a request that Unimerica refused. At some point thereafter,

Unimerica decided to review the underwriting on the TDX Stop Loss Policy.7 And, on

January 4, 2019, Unimerica advised TDX that it was invoking the “Misrepresentation

Clause” in the Stop Loss Policy because misrepresentations had been made regarding the

pricing of the beneficiary’s Soliris treatment.8 Unimerica advised that it was amending the

Stop Loss Policy to change the beneficiary’s laser and to exclude 2015 from the Benefit



       4
       Docket No. 124.
       5
       Docket No. 127.
       6
       Docket No. 128.
       7
       Exhibit 11 at 1, Plaintiffs’ Motion to Compel, Docket No. 119.
       8
       Exhibit 12 at 1-2, Plaintiffs’ Motion to Compel, Docket No. 119.

                                            -2-
Period.9 A formal Explanation of Benefits was issued on January 28, 2019, in which

Unimerica denied $2,212,086.67 in claims for the beneficiary.10

       One of the central questions in this case is whether the Soliris pricing was material to

Unimerica’s policy underwriting. Plaintiffs thus sought discovery related to Unimerica’s

underwriting process. Unimerica has so far produced approximately 25,000 pages of

discovery.11 Plaintiffs contend that the discovery it has received so far has “revealed a

substantial likelihood that Unimerica acted in bad faith when it belatedly attempted to amend

an expired policy[.]”12 Unimerica has withheld 32 email exchanges and documents on the

grounds that the documents in question are privileged. All of the withheld documents were

drafted or exchanged prior to January 4, 2019. As such, plaintiffs contend that it is likely that

the withheld documents and emails will explain why Unimerica amended the Stop Loss

Policy, chose to raise the patient’s laser, and eliminated 2015 from the Benefits Period.

        Unimerica contends that the 32 documents and emails are privileged because they

contain legal advice from in-house counsel and/or were prepared in response to TDX’s threat

of litigation. Plaintiffs contend that Unimerica has improperly withheld these documents

because there was no threat of litigation until after Unimerica issued the formal EOB on



       9
        Id. at 2-3.
       10
           Exhibit 13 at 1, Plaintiffs’ Motion to Compel, Docket No. 119.
       11
           Declaration of Bret Finkelstein [etc.] at 2, ¶ 5, Docket No. 123.
       12
           Plaintiffs’ Motion to Compel at 2, Docket No. 119.

                                               -3-
January 28, 2019. Plaintiffs also contend that these 32 documents are discoverable because

they have alleged that Unimerica has acted in bad faith, which, according to plaintiffs, means

that Unimerica has waived any attorney-client privilege.

                                          Discussion

       “The availability of the attorney-client privilege in a diversity case is governed by

state law.” KL Group v. Case, Kay & Lynch, 829 F.2d 909, 918 (9th Cir. 1987). “The

attorney-client privilege allows a client to refuse to disclose, and to prevent others from

disclosing, confidential communications between the client and his attorney . . . made for the

purpose of facilitating the rendition of legal services to the client.” Langdon v. Champion,

752 P.2d 999, 1001 (Alaska 1988). The “‘party asserting the attorney-client privilege has the

burden of establishing the relationship and the privileged nature of the communication.’”

United States v. Ruehle, 583 F.3d 600, 607 (9th Cir. 2009) (quoting United States v. Bauer,

132 F.3d 504, 507 (9th Cir. 1997)).

       As an initial matter, plaintiff argues that all of the documents in question should be

produced because this case involves allegations of bad faith and that “[i]n cases against

insurance companies involving allegations that an insurer breached its duty to adjust a claim

in good faith, courts have . . . found a presumption that the attorney client privilege does not

apply in the claims adjusting process.”13 Plaintiffs argue that this court has adopted the

Cedell standard, which is derived from a Washington Supreme Court case, Cedell v. Farmers


       13
         Plaintiffs’ Motion to Compel at 14, Docket No. 119.

                                              -4-
Insurance Company of Washington, 295 P.3d 239 (Wash. 2013). There, the court held that

in first party insurance bad faith cases,

              there is no attorney-client privilege relevant between the insured
              and the insurer in the claims adjusting process, and that the
              attorney-client and work product privileges are generally not
              relevant. However, the insurer may overcome the presumption
              of discoverability by showing its attorney was not engaged in
              the quasi-fiduciary tasks of investigating and evaluating or
              processing the claim, but instead in providing the insurer with
              counsel as to its own potential liability; for example, whether or
              not coverage exists under the law.

Id. at 246. The Cedell court went on to state that if the insurer overcomes the presumption,

then “the insurance company is entitled to an in camera review of the claims file, and to the

redaction of communications from counsel that reflected the mental impressions of the

attorney to the insurance company, unless those mental impressions are directly at issue in

its quasi-fiduciary responsibilities to its insured.” Id. Here, because the court has already

decided to conduct an in camera review of the emails and documents in dispute, it is

irrelevant whether the court has adopted the Cedell standard. If the court determines that

there is no basis for Unimerica to claim privilege as to the documents in question, then the

court will compel Unimerica to produce them.

       As a second preliminary matter, the parties have different views as to when there was

first a threat of litigation from TDX. This dispute matters because Unimerica has contended

that some of the documents in question were prepared in response to TDX’s threat of

litigation, which makes those documents privileged. Plaintiffs, however, contend that none


                                             -5-
of the documents could have been prepared in response to a threat of litigation because all

of them were prepared before January 28, 2019, which was when Unimerica issued the

formal EOB. Plaintiffs contend that it was not until Unimerica issued the formal EOB that

there was a threat of litigation by TDX. Unimerica, on the other hand, contends that there

was a threat of litigation from August 6, 2018, the date on which TDX advised Unimerica

of the Texas hospital litigation and requested that Unimerica attend a mediation in that

litigation. Plaintiffs dispute that there was anything in TDX’s communications with

Unimerica at that time that would have suggested that TDX was contemplating litigation

against Unimerica. However, a September 4, 2018, letter from TDX’s attorneys to

Unimerica, urging Unimerica to reconsider its position regarding attendance at the mediation,

could be viewed as containing a threat of litigation.14 In that letter, TDX’s counsel asserted

that there was no question that Unimerica would be liable under its policy and that “an

Alaska court will look with extreme disfavor on [its] current position under all the

circumstances.”15 The court is mindful that, as plaintiffs point out, Local Rule 88(d) for the

Western District of Texas, the district in which the hospital mediation was held, requires the

presence of all parties at a mediation, including any insurance carriers. But, the Texas local

rule was not the focus of the September 4, 2018 letter. The focus of that letter was

Unimerica’s liability under the TDX Stop Loss Policy and how Unimerica’s conduct would


       14
        Exhibit 10, Plaintiffs’ Motion to Compel, Docket No. 119.
       15
        Id. at 3-4.

                                             -6-
be viewed under Alaska’s good faith and fair dealing law. It would not have been

unreasonable for Unimerica to infer from the September 4, 2018, letter that TDX was

contemplating litigation against it. Thus, the relevant date, for purposes of whether there was

a threat of litigation by TDX, is September 4, 2018.

       As a third preliminary matter, plaintiff argues that any attorney-client privilege as to

the 32 documents has been waived under the crime-fraud exception. “One of the widely

recognized exceptions to utilization of the attorney-client privilege is that the privilege

cannot be used to protect a client in the perpetration of a crime or other evil enterprise in

concert with the attorney.” United Services Auto. Ass’n v. Werley, 526 P.2d 28, 31 (Alaska

1974). “[A] court c[an] grant in camera review in its discretion upon a showing of ‘. . . a

factual basis adequate to support a good faith belief by a reasonable person . . . that in camera

review of the materials may reveal evidence to establish the claim that the crime-fraud

exception applies.’” Mogg v. Nat’l Bank of Alaska, 846 P.2d 806, 814 (Alaska 1993)

(quoting Central Constr. Co. v. Home Indem. Co., 794 P.2d 595, 599 (Alaska 1990)). Here,

after reviewing the documents in question, the court finds that the crime-fraud exception does

not apply. The documents do not show that Unimerica was utilizing its in-house counsel’s

services in furtherance of an ongoing fraudulent scheme.

       That does not necessarily mean, however, that Unimerica does not have to produce

the documents in dispute. The question remains as to whether Unimerica has properly

asserted the attorney-client privilege as to these documents. As to that question, the court


                                              -7-
finds that Unimerica has properly asserted the attorney-client privilege as to all 32

documents.

       Several of the documents in question (Unimerica Privilege Log 48, 60, 155, 168, 169)

are drafts of the letter that Unimerica ultimately sent to TDX on January 4, 2019 invoking

the Misrepresentation Clause. Bret Finkelstein, one of Unimerica’s lawyers, avers that this

“draft was prepared at the request of counsel and with input from counsel.”16 Thus, these

documents are privileged. See In re Premera Blue Cross Customer Data Security Breach

Litig., 329 F.R.D. 656, 662 (D. Or. 2019) (“[a] draft prepared at the request of counsel . . .

is subject to the attorney-client privilege”).

       Several of the documents (Unimerica Privilege Log 66, 97, 98, 99, 100, 101, 135, 136)

are related to an email that Unimerica employee, Mary Erickson, prepared to send to Victoria

Evans of PBS, TDX’s third-party administrator. The documents include both drafts of the

Evans email and emails from Erickson in which she sought legal advice on the drafts. The

drafts were “prepared at the request of counsel[,]”17 thereby making them privileged, and the

emails seeking legal advice are also privileged.

       Several of the documents (Unimerica Privilege Log 74, 75, 96, 102, 103, 104, 105,

106, 108, 109, 110, 111, 112, 113, 114, 115) are emails (some with attachments) in which




       16
         Finkelstein Declaration at 4, ¶ 10(i), Docket No. 123.
       17
         Id. at 4-5, ¶ 10(iv).

                                                 -8-
employees were seeking legal advice from in-house counsel. These documents are plainly

privileged.

       The remaining documents (Unimerica Privilege Log 57, 58, 166) are also privileged.

The first two documents include a legal discussion about the attachment to the email in

question. The third document is privileged as it is a draft of a letter prepared by in-house

counsel.

                                        Conclusion

       Plaintiffs’ motion to compel18 is denied. After its in camera review, the court finds

that the 32 documents in dispute are privileged and have been properly withheld by

Unimerica.

               DATED at Anchorage, Alaska, this 15th day of July, 2021.

                                                  /s/ H. Russel Holland
                                                  United States District Judge




       18
           Docket No. 119.

                                            -9-
